—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of rape in the first degree and sexual abuse in the first degree, defendant contends that he was denied effective assistance of counsel. We disagree (see, People v Rivera, 71 *1037NY2d 705, 708-709; People v Jackson, 70 NY2d 768, 769). Defendant’s contention concerning prosecutorial misconduct is unpreserved (see, CPL 470.05 [2]), and we decline to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County-Court, Burke, J.—Rape, 1st Degree.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.